Case 1:14-cr-00163-RM Document 90 Filed 10/23/18 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Action No. 14-cr-00163-RM

UNITED STATES OF AMERICA,
     Plaintiff,

v.

SHANNON MAUREEN CONLEY,
    Defendant.

_____________________________________________________________________

           DEFENDANT SHANNON CONLEY’S MOTION FOR EARLY
                 TERMINATION OF SUPERVISED RELEASE
_____________________________________________________________________

      Shannon Conley, through undersigned counsel, respectfully submits this Motion

for Early Termination of Supervised Release and requests an Order directing the United

States Probation Department that Ms. Conley is terminated from Supervised Release at

this time. As grounds, the defendant states the following:

      1)       On January 23, 2015, Ms. Conley was sentenced by this Honorable Court.

The sentence imposed included:

           •   A term of imprisonment of forty eight (48) months
           •   Upon release from imprisonment, a term of three (3) years’ Supervised
               Release
           •   Ms. Conley was required to complete a program of mental health
               treatment, pay the costs of treatment, take all medications prescribed for
               her
           •   Pay a Special Assessment Fee of $100
           •   Perform 100 hours of community service

      2)       Pursuant to the Court’s sentence, Ms. Conley was incarcerated at FCI

Aliceville, AL until April 4, 2017. Upon being released from FCI Aliceville, AL, she

resided at the Independence House in Southwest Denver from approximately April 5,
                                             1
Case 1:14-cr-00163-RM Document 90 Filed 10/23/18 USDC Colorado Page 2 of 3




2017 to October 1, 2017. Ms. Conley was released from the Independence House on

October 1, 2017.

       3)     Ms. Conley then moved into an apartment and she began her Supervised

Release with Senior Probation Officer, Kyla Hamilton. Recently, Ms. Conley’s

supervision has been transferred to Probation Officer Tina Parde.

       4)     Ms. Conley has complied with the Special Conditions of her Sentence.

She completed the mental health treatment as required. Ms. Conley participates in an

education program to learn the trade of an electrician while maintaining full-time

employment as an apprentice electrician. Ms. Conley has completed the required 100

hours of community service with Arc Thrift Store and Extreme Community Makeover.

       5)     Ms. Conley has been on Supervised Release for approximately one year

and has complied with the terms of her Supervised Release, with the exception noted in

the Petition to Modify Conditions of Supervised Release (Doc. 85, 06/20/18).

       6)     18 U.S.C §3583(e)(1) allows the Court to “terminate a term of supervised

release and discharge the defendant at any time after the expiration of one year of

supervised release…if it is satisfied that such action is warranted by the conduct of the

defendant’s release and the interest of justice.”

       7)     A copy of this Motion is being provided to Assistant United States

Attorney, Greg Holloway, and United States Probation Officer, Tina Parde, so that they

may state their position regarding the motion if directed to do so by the Court.

       WHEREFORE, the undersigned moves this Honorable Court for an Order

terminating Ms. Conley’s Supervised Release.

Respectfully submitted this 23rd day of October, 2018.

                                             2
Case 1:14-cr-00163-RM Document 90 Filed 10/23/18 USDC Colorado Page 3 of 3




                                        s/ Patrick J. Burke
                                        Patrick J. Burke
                                        Patrick J. Burke, P.C.
                                        303 16th Street, Suite 200
                                        Denver, Colorado 80202
                                        303-825-3050
                                        303-825-2992 fax
                                        Patrick-J-Burke@msn.com


                             CERTIFICATE OF SERVICE

    I hereby certify that on this 23rd day of October, 2018, I electronically filed the
foregoing DEFENDANT SHANNON CONLEY’S MOTION FOR EARLY TERMINATION
OF SUPERVISED RELEASE, with the Clerk of Court using the CM/ECF system, which
will send electronic notification of such filing to the following:


Greg Holloway, Gregory.holloway@usdoj.gov
Assistant United States Attorney
U.S. Attorney’s Office
1801 California Street, Suite 1600
Denver, Colorado 80202
Attorney for the Government

VIA U.S. FIRST CLASS MAIL
Tina Parde
United States Probation Officer
1929 Stout St, #C120
Denver, Colorado 80294


                                                     s/ Jennifer J. Feldman




                                           3
